Citation Nr: 1027551	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  06-19 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of 
fracture of the distal interphalangeal joint of the left great 
toe with degenerative joint disease and arthralgia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from 
January 1984 to August 2002. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in July and September 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida which denied entitlement to the benefit 
currently sought on appeal.


FINDING OF FACT

The Veteran's left great toe disability is primarily manifested 
by persistent pain and tenderness, especially with movement of 
the toe, with fatigue and lack of endurance while standing or 
walking.  The Veteran has an antalgic gate evidenced by abnormal 
shoe wear pattern for the left shoe only.  The Board finds this 
to be demonstrative of moderately severe injury, but no greater.  


CONCLUSION OF LAW

The criteria for a 20 percent rating, and no more, for the 
Veteran's service-connected left great toe disability are met 
throughout the appellate period.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.20, 4.27, 4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5010-
5283 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2009).  

In correspondence dated in March 2005, October 2007, and May 2008 
the RO provided notice to the Veteran under 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the RO notified the Veteran of information and 
evidence necessary to substantiate his claim for an increased 
rating for his left great toe disability.  These notice letters 
also described information and evidence that VA would seek to 
provide, and information and evidence that the Veteran was 
expected to provide in support of his claim.  The Court of 
Appeals for the Federal Circuit has determined that only 
"generic notice," and not "veteran-specific" notice is 
required under 38 U.S.C.A. § 5103(a) in response to a 
"particular type of claim."  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).
Adequate notice no longer must inform a claimant of the need to 
submit evidence concerning the effect of a service-connected 
disability on his or her "daily life" because only the average 
loss of earning capacity, and not impact on daily life, is 
subject to compensation under 38 U.S.C. § 1155.  

In all, the Board finds that adequate notice was provided in 
relation to this Veteran's claim.  Notification letters in October 
2007 and March 2005 informed the Veteran that he must show that 
his service-connected disability had gotten worse to substantiate 
his claim for an increased rating.  The October 2007 letter also 
described the process by which disability evaluations are 
determined and provided examples of evidence that may substantiate 
such a claim.  In addition, a May 2008 notification letter 
informed the Veteran of (1) the criteria under which his 
disability may be rated, (2) the need to submit evidence 
demonstrating the impact his disability has on his employment, and 
(3) examples of the types of medical and lay evidence that are 
relevant to his claim for an increased rating.  Although the 
October 2007 and May 2008 notice was delivered after the initial 
denial of the claim, the AOJ subsequently readjudicated the claim 
based on all the evidence in the March 2008 and July 2008 
supplemental statements of the case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant notification letter followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the Veteran was not precluded from participating 
effectively in the processing of his claim and the late notice did 
not affect the essential fairness of the decision.  Accordingly, 
the Board finds that VA has satisfied its duty to notify in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), 
as well as Vazquez-Flores v. Shinseki and related decisions.  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance with 
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2009).  
Service treatment records have been associated with the claims 
file.  All identified and available post-service treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claim, and the examination 
reports of record are collectively considered adequate for rating 
purposes as they are based on consideration of the appellant's 
medical history and describe the relevant disability in 
sufficient detail to enable the Board to reach a fully informed 
decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison 
v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The Board notes that the November 
2007 examiner inaccurately stated that there had been no prior 
foot-related surgery for this Veteran.  Instead, a previous 
September 2005 VA examination report and private treatment 
records confirm the surgical removal of a bone chip of the first 
toe of the left foot in November 2004.  Nonetheless, as this 
surgery is adequately documented elsewhere, and the November 2007 
examination provided sufficient detail with respect to the 
Veteran's subjective complaints and objective evidence regarding 
the current severity of his left great toe disability, the Board 
finds this examination adequate for rating purposes, particularly 
as it remains generally consistent with the findings of the 
previous examination in September 2005.  In all, the duty to 
assist has been fulfilled. 



Disability Evaluation

The Veteran seeks a higher evaluation for his service-connected 
left great toe fracture residuals, currently evaluated as 10 
percent disabling.  Disability evaluations are determined by 
application of VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A § 
1155 (West 2002); 38 C.F.R. Part 4 (2009).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code (DC), the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the higher 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3 (2009). 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current level of 
disability is of primary concern in a claim for an increased 
rating; and the more recent evidence is generally the most 
relevant in such a claim, as it provides the most accurate 
picture of the current severity of the disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  That being said, given unintended 
delays during the appellate process, VA's determination of the 
"current level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period that the increased 
rating claim has been pending.  In those instances, it is 
appropriate to apply staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  However, in the present case, the symptoms 
of the Veteran's service-connected disability have remained 
relatively constant throughout the appellate period.  Thus, 
staged ratings are not necessary here.  

Service connection was established for residuals of a left great 
toe fracture by rating decision in September 2002 and initially 
evaluated as noncompensably (zero percent) disabling.  The 
Veteran then underwent surgical repair for this toe and was 
granted a temporary total rating for a period of convalescence 
beginning in November 2004.  Rating decision, July 2005.  
Following this period of convalescence, a 10 percent evaluation 
was assigned as of January 1, 2005.  Id.  The Veteran then 
disagreed with this evaluation and sought an evaluation in excess 
of 10 percent.  Notice of disagreement, August 2005.  

The Board notes that the Veteran has been diagnosed with 
arthritis or degenerative joint disease of the left great toe.  
See Private treatment record, November 2007 & February 2005; VA 
examination, September 2005.  For purposes of the analysis below, 
the Board notes that Diagnostic Code 5010 for traumatic arthritis 
directs evaluation under Diagnostic Code 5003 for degenerative 
arthritis.  This DC in turn provides that arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code or codes for the 
specific joint or joints involved.  When, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray evidence 
of involvement of two or more major joints or two or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R.  § 4.71a, 
Diagnostic Code 5003.  

Here, there are no diagnostic criteria that explicitly rate upon 
limitation of motion of joints of the toes.  Instead, DCs 
pertinent to evaluation of disabilities of the feet which provide 
for an evaluation in excess of the currently assigned 10 percent 
include criteria for acquired flatfoot (DC 5276), acquired claw 
foot (DC 5278), malunion or nonunion of the tarsal or metatarsal 
bones (DC 5283), or other foot injuries (DC 5284).  38 C.F.R. 
§ 4.71a.  

The Veteran has not been diagnosed with acquired flatfoot or 
acquired claw foot, and these diagnostic criteria are thus 
inapplicable in the present case.  Furthermore, DCs 5283 and 5284 
share identical rating criteria and are essentially 
interchangeable for the purpose of the analysis below.  These 
criteria reflect that moderate disability warrants a 10 percent 
evaluation; moderately severe disability warrants a 20 percent 
evaluation; severe disability warrants a 30 percent evaluation; 
and actual loss of use of the foot is rated as 40 percent 
disabling.  38 C.F.R. § 4.71a, DCs 5283-84.  

In addition, amputation of the great toe without metatarsal 
involvement warrants a 10 percent rating, and amputation with 
removal of the metatarsal head warrants a 30 percent rating.  
38 C.F.R. § 4.71a, DC 5171.  While amputation has not occurred in 
this case, the Board has duly considered whether the Veteran's 
left foot functionality is so impaired as to be equally served by 
amputation and use of a suitable prosthetic appliance.  However, 
the service-connected fracture is documented as occurring in the 
distal interphalangeal joint, or that closest to the tip of the 
toe, rather than involving the metatarsal head.  See Rating 
decision, September 2002; see also 38 C.F.R. § 4.71a, Plate IV.  
The Board finds that the overall disability picture presented by 
the Veteran's left great toe condition is not equivalent to 
amputation of the great toe with removal of the metatarsal head.  

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system,  38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected on 
range of motion measurements.  DeLuca v.  Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination. 

Here, the Veteran asserts that he has had to quit running and 
confine himself to upper body workouts only.  He states that he 
has trouble walking any great distance and that he has continual 
pain, stiffness, and discomfort in the left great toe.  Notice of 
disagreement, August 2005.  Upon examination in September 2005, 
the Veteran states that he treats his left toe condition with 
rest, elevation, cold, and anti-arthritis medications, resulting 
in partial relief of symptoms.  He does not use assistive 
devices, corrective shoes, or orthotic inserts.  He has 
functional limitations of standing more than one hour, and 
walking much more than one quarter mile.  The Veteran exhibited 
pain on motion, tenderness, stiffness, and both abnormal and 
limited motion.  The examiner did not find evidence of 
instability, spasm, calluses, swelling, or heat.  The Veteran did 
not describe flare-ups of foot or ankle joint disease at this 
time.  VA examination, September 2005.  

The examiner did find severe loss of range of motion of the left 
great toe, and moderate pain on motion without crepitus, edema, 
effusion, muscle atrophy or fatigability.  The Veteran was noted 
to ambulate with an unsteady gait, and was not able to place the 
left great toe onto the floor.  There was evidence of abnormal 
weight bearing and an abnormal shoe wear pattern showing 
increased wear on the outside edge of the heel of the left shoe 
only.  X-rays of the left great toe were negative and there was 
no evidence of malunion or nonunion of the tarsal or metatarsal 
joints.  Nonetheless, the examiner found the Veteran's left great 
toe arthralgia and degenerative joint disease to have significant 
effect on his occupational activities, including decreased 
mobility, weakness or fatigue, and pain.  Id.  

Upon more recent examination in November 2007, the Veteran 
exhibited generally consistent symptomatology.  He reported 
increasing pain with activity, especially running or prolonged 
walking, with incapacitating episodes occurring 2 to 3 times 
monthly which usually require him to go home from work after 
running with cadets in the Junior Reserve Officer Training Corps 
(JROTC) program where he serves as an instructor.  The Veteran 
described pain, stiffness, fatigability, and lack of endurance 
while standing or walking.  He reported being able to stand up to 
one hour and to walk more than one quarter mile, but less than 
one mile.  The examiner found objective evidence of painful 
motion, tenderness, and abnormal weight bearing, but no objective 
evidence of swelling, instability, weakness, skin, vascular, or 
other foot abnormality.  The Veteran described two weeks of lost 
time from work over the past 12 months, as due to foot and neck 
pain.  VA examination, November 2007.  

Overall, the Board finds that the Veteran's left great toe 
disability picture, including functional impairment, represents 
moderately severe disability, and no more.  Symptoms increase 
with activity but are not found to be consistently severe or 
incapacitating.  Based on the foregoing, the Board finds that a 
20 percent evaluation is warranted.  The next higher evaluation 
of 30 percent is not shown to be warranted as this rating is for 
severe foot injury or malunion or nonunion of the tarsal or 
metatarsal bones, neither of which is shown here.  In particular, 
the 30 percent rating is equivalent to amputation of the left 
great toe with removal of the metatarsal head.  The subjective 
and objective evidence presented in this claim is not found to be 
equivalent to the severity presented by amputation; therefore, 
the 30 percent rating is not warranted.  

Lastly, in reaching the above decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were raised 
by the appellant, as required by the holding of the Court in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including 
the provisions regarding extraschedular ratings.  The Board finds 
that the evidence of record does not present "an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2009); see also Thun v. Peake, 22 Vet. App. 111, 
115-16 (2008) (referral for extraschedular rating warranted only 
where level of disability is not contemplated by rating schedule 
and disability picture exhibits other related factors showing 
unusual or exceptional disability picture).  Also, in Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record.  The Court further held that when evidence 
of unemployability is submitted at the same time that the Veteran 
is appealing the initial rating assigned for a disability, the 
claim for TDIU will be considered part and parcel of the claim 
for benefits for the underlying disability.  Id. In this case, 
the Board finds that a claim for a TDIU is not raised by the 
record as the evidence of record fails to show that the Veteran 
is unemployable.  In this regard, the claims file reflects that 
the Veteran continues to be employed as a JROTC instructor.  VA 
examination, November 2007.  Thus, the Board finds that no 
further consideration of a TDIU is required here.

As an aside, a private physician opined in February 2005 that the 
Veteran should abstain entirely from excessive walking, running, 
or any activity putting high levels of pressure on his foot.  By 
his own admission, the Veteran reports continuing to run with 
JROTC cadets, at least on occasion, which usually results in some 
further incapacitation.  See VA examination, November 2007.  
Undertaking such actions against medical advice may unduly 
exacerbate the severity of his symptoms and should generally be 
avoided.  


ORDER

A 20 percent rating for residuals of fracture of the distal 
interphalangeal joint of the left great toe with degenerative 
joint disease and arthralgia is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


